Title: From George Washington to Thomas McKean, 10 July 1781
From: Washington, George
To: McKean, Thomas


                  
                     
                     SirHead Quarters near Dobb’s Ferry July 10th 1781
                  
                  I have to acknowledge the Honor done me in the Receipt of your Excellencys Favor of the 3d instant—covering the Resolutions of Congress of the 2d—The Corps of Rifle Men, requested from the State of Pensylvania, I am anxious to obtain, as I am more & more sensible of the important Benefit we may derive from their Services in our approach to New York.
                  Your Excellency’s agreable Favor of the 6th is also received—conveying very important Intelligence from the Southward—I do myself the Honor to congratulate your Excellency & Congress, on the Happy Turn our affairs seem to have taken in that Quarter—With great Respect & Consideration—I am Your Excellency’s Most Obedt hume Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Your Excellency’s Favor of the 2d instant is also come to Hand before closing this Letter—the Article in the Capitulation of Pensacola, mentioned by your Excellency, appears very extraordinary, not to say alarming—but as it does not seem to come with proper Authenticity, I hope it may not prove to be true.
                     Inclosed I send a Return of the Recruits which have joined the army since my last I have only to observe, that I am very sorry to find the Prospect of filling the Lines of the several States, is so unfavorable.
                     11th  By authentic information received since writing the foregoing—the Article of Capitulation for the Garrison of Pensacola; about which we have been in Doubt—is fully ascertained—some Part of those Troops being actually arrived at N. York, & the remainder expected.
                  
                  
                     Go:W—n
                  
               